Title: From George Washington to Henry Lee, Jr., 18 April 1799
From: Washington, George
To: Lee, Henry Jr.



Dear Sir,
Mount Vernon 18th April 1799

Your favor of the 28th of Feby came duly to hand. On the subject of which I shall say nothing until I have the pleasure of seeing you in May, as promised.
The intention of this letter is to enquire—as you have frequently offered it—whether you have, at this time, any Corn for Sale.

I want more than my Nephew of Westmoreland can furnish me with, and will allow for what you can spare the same price I am to give him—that is—the Alexandria Cash price, at the time of delivery (sharing the freight equally)—or, I will allow fifteen shillings per barrel—the now, as I am informed, marked price, & what Mr Tayloe informs me he has just received for a vessel load he had sent to Baltimore.
Pray write me by first post—whether I may expect any from you, or not; how much; and when; Yours always, & sincerely ⟨&⟩ Affectionately

Go: Washington

